DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JAMES McCAFFREY and LISA McCAFFREY,
                          Appellants,

                                    v.

              DONALD BROOKS and DIANE BROOKS, et al.,
                           Appellees.

                              No. 4D21-2130

                              [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502016CA007110XXXXMB.

  Stephen E. Walker, Jupiter, for appellants.

  Lloyd R. Schwed of Schwed, Kahle & Kress, P.A., Palm Beach
Gardens, for appellees Donald Brooks and Diane Brooks.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.